Citation Nr: 1044870	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected residuals of a cervical spine disability.  

[The issue of entitlement to a disability rating in excess of 10 
percent for service-connected chronic synovitis of the right 
knee, which arose out of a different agency of original 
jurisdiction (St. Petersburg, Florida), is addressed in a 
separate Board decision.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
December 1986 to December 1989.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

Procedural history

In an April 1990 rating decision, the RO awarded the Veteran 
service connection for a cervical spine disability; a 
noncompensable (zero percent) disability rating was assigned.  
The RO increased this rating to 10 percent in an October 1990 
rating decision.  Subsequently, in January 1996, the Board 
increased the Veteran's cervical spine disability rating to 20 
percent.  

In March 2000, the Veteran filed a claim for an increased 
evaluation greater than 20 percent for his service-connected 
cervical spine disability.  The RO denied this request in the 
above-referenced July 2002 rating decision.  The Veteran 
disagreed and perfected an appeal as to that issue.

In May 2007, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned at the RO in St. Petersburg, 
Florida.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Subsequently, in April 2008, the Board remanded the Veteran's 
claim for further procedural and evidentiary development.  After 
such was achieved, the Appeals Management Center (AMC) 
readjudicated the Veteran's claim in a May 2010 supplemental 
statement of the case (SSOC).  The Veteran's claims folder has 
been returned to the Board for further appellate review.

Issue not on appeal

In the above-referenced July 2002 rating decision, the RO also 
denied the Veteran's claim for an increased disability rating in 
excess of 10 percent for a service-connected left knee 
disability.  The Veteran initiated, but did not perfect an appeal 
as to that decision.  Indeed, on his March 2005 substantive 
appeal [VA Form 9], the Veteran specified that he only wished to 
appeal his cervical spine disability claim, discussed herein. 

Subsequently, in April 2005 the Veteran filed a new increased 
rating claim for his left knee disability.  The RO denied this 
claim in an unappealed May 2006 rating decision.  

Because the Veteran never perfected an appeal as to any previous 
denial of his left knee increased rating claim, such is not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's cervical spine increased rating claim currently on 
appeal must be remanded for further evidentiary development.  
Reasons for remand

Social Security Administration (SSA) records

In a September 2010 letter, the Veteran alerted the VA that that 
he was recently awarded SSA disability benefits, and specifically 
requested that the Board obtain his SSA medical records before 
adjudicating his claim.  See the Veteran's September 7, 2010 
letter to the VA.  The Veteran's SSA records have not been 
associated with the record.  An effort should therefore be made 
to obtain such records.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability compensation 
benefits].  

VA spine examination

The Veteran has also indicated that he recently underwent surgery 
on his cervical spine in June 2010.  See the September 24, 2010 
Post-Remand Brief, page 3.  The record includes a private 
treatment report documenting that on June 7, 2010, the Veteran 
underwent an anterior cervical discectomy and fusion.  See the 
January 7, 2010 operation report from the B.M.C.  The severity of 
the Veteran's service-connected cervical spine disability was 
last evaluated prior to this surgery in May 2009.  Consequently, 
a more contemporaneous depiction of the Veteran's service-
connected cervical spine disability is required.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1998) ["Where the record does 
not adequately reveal the current state of the claimant's 
disability . . . the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination."].  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
cervical spine disability, to include 
treatment associated with this June 2010 
surgery.  The Veteran should be provided 
multiple copies of VA Form 21-4142, 
Authorization and Consent to Release 
Information, and should be asked to 
complete these releases so that VA can 
obtain private treatment records on his 
behalf.  VBA should take appropriate steps 
to secure copies of any such treatment 
reports identified by the Veteran, to 
include additional treatment at the VA, if 
any, which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should also request the SSA to 
provide copies of any records pertaining 
to the Veteran's SSA disability benefits, 
to include any medical records obtained in 
connection with the Veteran's application.  
Any materials obtained should be 
associated with the Veteran's VA claims 
folder.

3.  After obtaining any available records 
noted above, the VBA should schedule the 
Veteran for a VA spine examination to 
determine the current severity of his 
service-connected cervical spine 
disability.  The Veteran's VA claims 
folder and a copy of this REMAND should be 
made available to, and should be reviewed 
by the examiner.  The examiner should 
document the Veteran's full range of 
motion, and describe any functional 
impairment due to pain, including excess 
fatigue, weakness, and incoordination.  
The examiner should also review the 
Veteran's claims folder, and in light of 
the Veteran's medical history and clinical 
findings should render an opinion, with 
supporting rationale, as to the whether 
the Veteran currently has any neurological 
disability that is at least as likely as 
not related to his cervical spine 
disability.  If so, such should be 
identified.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

      4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should then 
readjudicate the Veteran's cervical spine 
increased rating claim.  If the claim is 
denied, in whole or in part, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


